DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Lower end portion (34) not shown (para [0050]).
End portion (282) not shown (para [0052]).
Upper end portion (32) not shown (para [0059]).
Flight unit (10) not shown (para [0060]).
Intermediate point (181) not shown (para [0061]).
Intermediate point is used for both elements (181) and (182) in para [0061].
Center point U(2) not shown (para [0065]).
Center point (G) not shown (para [0066]).
Center point (U) of the lift not shown (para [0066]).
Figs 4(a)-4(c) should be Figs. 5(a)-5(c) as discussed in para [0069].
Ring (R) not shown (para [0083]).
Rotary wing aircrafts (2-3) not shown (para [0080] and [0083]).
Element (12I) is used in Figure 6 with no corresponding reference to element (12I) in the specification.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the flight part of claim 1 is not mentioned in the specification.
The specification has numerous grammatical and typographical errors requiring the applicant’s correction.  A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
Claim Objections
Claims 5-6 are objected to because of the following informalities: 
The phrase “The rotary wing aircraft claim …” should be “The rotary wing aircraft of claim …”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: flight part, arm part, mounting part, connecting part, and adjusting mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the phrase “flight part” is unclear as to the metes and bounds of the limitation, as no flight part is mentioned in the specification.  It appears the applicant intends the reference to be either flight unit (18) or rotary blade parts (10A-10D).
Claim 1 recites the limitation "the length" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the center of gravity" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 8, 11, and 14 recite the limitation "the point of action" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 8, 11, and 14 recite the limitation "the lift" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 9-10, 12-13, and 15-17 recite the limitation "the center of gravity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dvoeglazov (US 2012/0037750).
In re. claim 1, Dvoeglazov teaches a rotary wing aircraft comprising: a flight part (2,3) including a plurality of rotary blades (2) (para [0023]); and an arm part (1) for supporting the plurality of rotary blades (para [0022]); a mounting part (4) for mounting an object (para [0033]), wherein the mounting part includes an adjusting mechanism (25) for extending the length of the mounting part (fig. 4); and a connecting part (6) for connecting the mounting part to the arm part (para [0024]) in a state where the mounting part is movable within a predetermined range (figs. 2-3), wherein the position of the connecting part is above the center of gravity of the arm part (fig. 3).
In re. claims 2 and 7, Dvoeglazov teaches the connecting part has a biaxial gimbal structure (as is understood by spherical or gimbal joint (6)) (para [0024]) (fig. 4).
In re. claim 4, Dvoeglazov teaches the rotary wing aircraft of claim 1, wherein a rope is attached to the mounting part (wire rope) (para [0033]).
In re. claims 5, 8, 11, and 14, Dvoeglazov teaches the position of the connecting part is above the point of action of the lift generated by the rotations of the plurality of rotary blades on an airframe with respect to the rotary wing aircraft (fig. 3).
In re. claims 6, 9-10, 12-13, and 15-17, Dvoeglazov teaches the position of the connecting part is above the center of gravity of the rotary wing aircraft (fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647